Citation Nr: 0928155	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1954 
to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action from the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied a claim 
for service connection for a kidney disorder.  

The Board reopened this claim in an October 2008 decision and 
remanded this issue for further development.  


FINDING OF FACT

The Veteran did not exhibit a chronic kidney disability in 
service or for many years thereafter and a clear 
preponderance of the evidence is against a finding that 
current chronic kidney disability (nephrolithiasis) is 
related to his active service.  


CONCLUSION OF LAW

A chronic kidney disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In February 2005 and November 2008 letters, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The November 2008 letter also informed the Veteran of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has been able to 
participate effectively in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2006).  The Veteran 
received a medical examination in March 2009.  Service 
treatment records have been associated with the claims file.  
All reasonably identified and available treatment records 
have been secured.  The duties to notify and assist have been 
met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

In a January 2005 claim, the Veteran asserted his kidney 
problems were related to his service.  The Veteran later 
explained in a December 2005 statement that he was recently 
hospitalized and had surgery on his kidney.  In a June 2009 
letter, the Veteran stated that he did not attend an 
examination after his discharge because he could not get time 
off from his job.  He stated he saw a private doctor 
regarding his kidneys, but the doctor had been dead for many 
years and the Veteran could not obtain his old medical 
records.  The Veteran said it was hard to remember what the 
doctor treated him for, but he was given tests and took 
pills.  The Veteran said he did not have a history of kidney 
stones except during his more recent hospitalization.  He 
stated: "All these years when my back kidney area hurt I 
just toughed it out."  

A February 1957 service treatment record notes that one month 
prior the Veteran reported hematuria (blood in the urine), of 
questionable etiology.  Another record from February 1957 
shows that the Veteran was recommended for admission to the 
hospital for this condition.  A March 1957 service treatment 
record shows a diagnosis of pyelonephritis ("organism 
unknown"), and reflects that the Veteran had two episodes of 
dark urine, and describes the only symptom as back pain 
(worse on the left side and aggravated by long standing or 
walking).  Other treatment records from that month list the 
Veteran's diagnosis as "kidney disease, left, type 
undetermined."  A service personnel record from March 1957 
shows the Veteran was put on profile for a left kidney 
infection.  An April 1957 record reflects that the Veteran 
was asymptomatic and recommended a revised profile to P-1.  

A June 1957 service treatment profile medical examination 
shows a notation of "urinated blood, cause unknown."  
Treatment records from November to December 1957 show 
diagnoses of chronic pyelonephritis.  A March 1958 service 
treatment record notes penile discharge and provides a 
diagnosis of "possible GC" but notes the past diagnosis of 
pyelonephritis.  The Veteran's May 1958 separation 
examination lists chronic left pyelonephritis under defects.  
Finally, a June 1958 treatment record provides a diagnosis of 
acute urethritis, due to gonococcus.  

Medical records from December 2005 were submitted by the 
Veteran.  An operative report for cystoscopy and retrograde 
pyelogram, ureteroscopic stent extraction and stent placement 
lists the pre- and postoperative diagnoses as large distal 
left ureteral stone with resultant urosepsis.  A December 14, 
2005 clinical report lists septic shock secondary to 
nephrolithiasis and pyelonephritis as indications for the 
echocardiogram procedure.  A December 15, 2005 discharge 
summary gives diagnoses of left kidney stone with 
hydronephrosis with obstruction, status post stent placement 
to the left ureter and retrieval of stone, renal 
insufficiency resolved, and proteus UTI (urinary tract 
infection).  A private history and physical record from 
December 28, 2005 provides a history of urosepsis, 
urolithiasis, hydronephrosis, and a status of post ureteral 
stent placement.  

The Veteran was given a VA examination in March 2009.  The 
claims file was reviewed and current treatment for the 
Veteran was summarized.  The Veteran reported treatment for 
increasing hematuria while in service, but denied other 
specific treatment for his kidneys since service.  The 
Veteran stated that in 2002 he was admitted to a local 
hospital for acute congestive heart failure and they 
mentioned end-stage renal disease.  He denied being evaluated 
by an urologist or kidney specialist.  He did report a 
history of kidney stones with his last kidney stone in 2006.  
No hospitalization within the past year was reported.  He 
stated he had been advised in the past that he had some type 
of nonspecific kidney disease.  The Veteran denied any 
history of prostate cancer.  

The Veteran reported fatigue, frequent urination (due to a 
Lasix prescription), intermittent dysuria, and mild 
incontinence.  Upon physical examination, nor direct or 
indirect herniation was noted.  He had no testicular 
tenderness or masses and no penile deformity.  

The examiner indicated that the Veteran was treated for 
pyelonephritis while on active duty in 1957 and was treated 
for ureterolithiasis with stent replacement in 2005.  
Ureterolithiasis was described as "a completely different 
condition" than pyelonephritis.  The examiner opined that is 
was less likely (less than a 50 percent chance) that the 
patient's kidney stone/ureterolithiasis was related to his 
pyelonephritis during service because there was a time span 
of 42 years between treatment for the two conditions.  The 
lack of medical records indicating a urologic condition and 
subsequent treatment since service were noted.  The examiner 
stated: "I am unable to create a nexus between his 'kidney 
infection' during active duty and his nephrolithiasis many 
years later."  

In a May 2009 statement, the Veteran's sister related growing 
up in the same family.  She stated the Veteran had no 
problems before service.  She stated she became aware of the 
Veteran's kidney problems after discharge.  As she worked as 
a claims representative in the county veteran's service 
office, she advised him to file a claim after service.  The 
Veteran refused because he thought it would hinder 
employment.  His sister stated that at the time it was true 
that "this was a question asked on applications.  The rules 
have since changed."  The Veteran's brother also sent a May 
2009 letter simply stating he knew the Veteran to have 
soreness and pain in his kidney area since his service.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Veteran is competent to attest to his symptoms 
(complaints of pain and blood in the urine) and to relate his 
medical history.  His sister and brother are also competent 
to state their observations.  As lay persons, they are not 
competent to render an opinion as to the cause or etiology of 
any current disorder (i.e. that he had chronic kidney 
disability in service or that his current kidney disorder is 
related to kidney problems in service) because they do not 
have the requisite medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The lay statements 
do show competency in expressing the chronicity of kidney 
problems.  

The only competent evidence regarding the etiology of current 
kidney disability is the March 2009 VA examination report.  
The examiner reviewed the service treatment records and 
concluded that the pyelonephritis diagnosed in service was 
unrelated to current kidney disability (nephrolithiasis).  
While the pyelonephritis in service was characterized as 
chronic, the examiner concluded that it did not persist after 
service and was unrelated to current kidney disability.  In 
essence, the examiner concluded that the kidney problems in 
service were acute.  See 38 C.F.R. § 3.303 (2008) (For the 
showing of chronic disease, there must be a combination of 
sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word 
"chronic").  The VA examiner reviewed the entire claims 
file and cited to the veteran's medical history.  It was 
explained that the nature of the current kidney disability 
was different than that present in service.  The long time 
span between treatment for kidney problems in service and 
post service manifestations of current disability was also 
cited as a reason current disability could not be related to 
service.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Board relies on the VA examiner's well-
reasoned opinion in making this determination.  There is no 
medical evidence in the file relating the Veteran's 
nephrolithiasis to his service.  The Board finds service 
connection for a kidney disorder is not warranted.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a kidney disorder.  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a kidney disorder is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


